                                          Case 4:20-cv-02552-PJH Document 93 Filed 07/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERESA LEMOON,
                                                                                          Case No. 20-cv-02552-PJH
                                   8                   Plaintiff,

                                   9             v.                                       ORDER GRANTING IN PART AND
                                                                                          DENYING IN PART PLAINTIFF'S
                                  10     CALIFORNIA FORENSIC MEDICAL                      REQUEST FOR ADDITIONAL
                                         GROUP, INC., et al.,                             DEPOSITIONS
                                  11
                                                       Defendants.                        Re: Dkt. No. 91
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of plaintiff’s third revised letter brief requesting that the court

                                  15   permit her to take a total of 14 depositions. Dkt. 91. In it, plaintiff explains that

                                  16   defendants have agreed to permit her to take one additional deposition (for a total of 11

                                  17   depositions). Id. However, the parties have “reached an impasse” on the remaining

                                  18   three depositions of defendant Tashi Choera, R.N. (“Choera”), as well as non-parties

                                  19   Darlla Roesler (“Roesler”) and Carin Kottraba, Ph.D (“Kottraba”). Id.

                                  20          The court GRANTS plaintiff’s request with respect to Choera. Choera is a party

                                  21   defendant in this action. Based on plaintiff’s representations, it also appears that she

                                  22   may have information relevant to decedent’s processing while in custody. Plaintiff must

                                  23   complete Choera’s deposition by the July 28, 2021 fact discovery cutoff.

                                  24          The court DENIES plaintiff’s request with respect to Roesler and Kottraba. In its

                                  25   July 7, 2021 order, the court stated that, in any renewed request for additional

                                  26   depositions, plaintiff must explain why the eleventh hour timing of her request is

                                  27   appropriate despite the unfairness to defendants in having to defend such additional

                                  28   depositions so late in discovery. Dkt. 86 at 10. Plaintiff failed to offer any such
                                          Case 4:20-cv-02552-PJH Document 93 Filed 07/21/21 Page 2 of 2




                                   1   explanation in her third revised letter. The court also does not see anything unique about

                                   2   Roesler or Kottraba that would justify their depositions with only a week left in discovery.

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 21, 2021

                                   5                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                   6                                                United States District Judge
                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
